286 F.2d 573
NATIONAL MARINE SERVICE, INCORPORATED, (formerly LakeTankers Corporation), Appellant,v.BARRIOS BROS., INC., Appellee.
No. 18503.
United States Court of Appeals Fifth Circuit.
Feb. 9, 1961.

Alfred M. Farrell, Jr., New Orleans, La., Terriberry, Rault, Carroll, Martinez & Yancey, New Orleans, La., of counsel, for appellant.
Cornelius G. Van Dalen, New Orleans, La., Deutsch, Kerrigan & Stiles, New Orleans, La., of counsel, for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and MIZE, District judge.
PER CURIAM.


1
The lugger, Young Thelma, owned and operated by the appellee, sank in the Southwest Pass of the Mississippi River as a result of a collision with a tug and barge of the appellant.  The district court determined that the collision was caused by the fault of the tug and barge and allowed full recovery to the appellee for the loss of the lugger.  Barrios Bros., Inc. v. Lake Tankers Corporation, D.C., 188 F.Supp. 300.  The district court made justifiable findings on conflicting evidence.  No question except as to the sufficiency of the evidence is submitted.  The judgment of the district court is


2
Affirmed.